Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated October 27, 2020 is acknowledged.
Claims 1-12 are pending.
Claims 13-16 are cancelled.
Claims 1 and 4-12 are currently amended.
Claims 1-12 as filed on October 27, 2020 are currently pending and under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn, and the rejections of claims 1-11 under 35 USC 112(b) are withdrawn.
In view of the amendment of the specification to introduce a new definition, the rejection of claim 12 under 35 USC 112(b) is withdrawn.  The specification is newly objected to in view of the amendment.
Applicant’s arguments and the Declaration of Michiya Takagi filed under 35 USC 1.132 have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 16, 2020 was considered.
	Applicant is advised that pages 322 and 323 of the McCabe document appear to be missing / blank.

Specification
The amendment filed October 27, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the re-definition of the term “microparticles” as nanoparticles.
Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments:  Specification
Applicant’s pre-emptive arguments have been fully considered but they are not persuasive.
	At pages 8-9 of the Remarks, Applicant cites to MPEP 2163 in support of the amendment of the specification.  Applicant appears to advance the argument that amendment of the specification is permissible because it simply rewords the description already present.
	This is not found persuasive because the amendment does not simply reword the description already present, rather, the amendment introduces a new definition into the specification that was not previously present.  While Applicant is correct that they may act as their own lexicographer (MPEP 2111.01), Applicant must act as their own lexicographer at the 

Claim Objections
Claim 4 is objected to because of the following informalities:  “a content” should recite “the content”.  Appropriate correction is required.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection. 
	Claim 1 as currently amended recites the first mixture having been maintained before being merged at a temperature of 60 ºC or higher.  In support of the amendment Applicant cites maintained as newly claimed.  It appears “maintaining” language was impermissibly borrowed from US 2011/0076311.  Paragraphs [0227]-[0229] of US 2011/0076311 describe various embodiments of temperatures maintained within the microspaces and within the supply tanks.  Claims 2-12 are included in this rejection because they depend from claim 1 and thus also recite new matter.
Claim 12 as currently amended recites the microparticles have an average diameter of 160 nm or smaller.  In support of the amendment Applicant cites to the disclosure of Example 12.  While the particles of Example 12 are characterized by an average particle diameter of 160 nm (Table 2B at page 77), the particles of Example 12 are prepared by a specified species of method (e.g., paragraphs [0219]-[0220]) for the preparation of a specified species of microparticle composition (e.g., paragraphs [0224]-[0228], [0234], [0246]).  The particles of Example 12 require a specific amount of the sterol cholesterol which is not recited in claim 1, the particles of Example 12 require specific amounts / combinations of water-soluble organic solvents which are not recited in claim 1, and the particles of Example 12 require specific amounts / combinations of surfactants.  There is no disclosure that the generic process of claim 1 produces particles having an average diameter of 160 nm or smaller.  This is new matter. 

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 recites the first mixture contains a water-soluble organic solvent, however, claim 1 from which claim 2 depends recites a ratio of a water-soluble organic solvent in the first mixture.  Claim 2 is not further limiting.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments:  Claim Rejections - 35 USC § 112(d)
Applicant’s arguments have been fully considered but they are not persuasive.
		At page 10 of the Remarks, Applicant traverses the rejection of claim 2 because in claim 1 the water soluble organic solvent is an optional component.
		This remains unpersuasive because the water soluble organic solvent is not an optional component in claim 1.  Rather, claim 1 requires a specific mass ratio of organic solvent.  Therefore, the rejection is properly maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Serizawa et al. (US 2011/0076311, published March 31, 2011, of record) in view of Takagi et al. (JP 2015-024404, published February 5, 2015, IDS reference filed June 11, 2019, of record) and Kitaoka et al. (WO 2015/136778, published September 17, 2015, as evidenced by the Google translation).	
Serizawa teach a ceramide dispersion comprising ceramide particles having an average particle diameter of from 0.5 to 100 nm dispersed in an aqueous phase (title; abstract; paragraphs [0074]-[0076]), as required by instant claim 12.  
The method of producing the ceramide dispersion of may include a) preparing an aqueous phase using an aqueous medium (second mixture), b) preparing an oil phase containing the ceramide and a polyglycerin fatty acid ester (nonionic surfactant), to which a water-soluble organic solvent, a specific stenone / sterol compound, and at least one other oil component are optionally added (first mixture), and c) subjecting the oil phase and the aqueous phase to emulsification/dispersion by mixing the oil phase and the aqueous phase using a micromixer (paragraph [0214]; also [0089]-[0095], [0137]-[0154] and [0219]-[0275] and Figures), as required by instant claims 2 and 10.  The dispersion of example 6 comprises 2 parts cholesterol and 2 parts ceramide (paragraphs [0300]-[0301]), as required by instant claims 3 and 4.  The dispersion of example 6 comprises 2.5 parts surfactant and 2 parts ceramide (paragraphs [0300]-[0301]), however, the broader teachings of Serizawa teach the content ratio of the ceramide to the surfactant may be adjusted as appropriate (paragraph [0180]).  The mass of surfactant is preferably from 0.1 to 2 times the ceramide (paragraph [0180]), as required by instant claim 11.  The surfactant can greatly decrease the particle diameter of the particles (paragraphs [0141] and [0181]-[0182]).  The oil phase may further comprise other surfactants inclusive of anionic or/and cationic (paragraph [0161]), as required by instant claim 7.  The dispersion of example 6 comprises 76 parts ethanol (water-soluble organic solvent) and 2 parts ceramide (ratio of about 30) (paragraphs [0300]-[0301]), however, the water-soluble organic solvent is an optional component which renders obvious 0 parts ethanol.  
caused to flow separately) and thereafter the phases are combined (merged) (paragraphs [0219]-[0221]; Figures).  For example, the micromixer of Figure 2:

    PNG
    media_image1.png
    304
    472
    media_image1.png
    Greyscale

comprises two inlet channels and one outlet channel.  The temperature of the microspaces of the micromixer is preferably maintained at 100 ºC or lower; when the temperature is maintained at 100 oC or lower the temperature can be easily controlled and micro-bumping can be prevented (paragraph [0227]).  The temperature at which the microspaces of the micromixer are independently preferably from 0 to 50 ºC; the temperature of the oil phase may differ from the temperature of the aqueous phase (paragraph [0228]; also [0227] and [0229]).  
	Serizawa further teach the ceramide dispersion may also be prepared by high pressure emulsification methods; a preparation temperature of from 20 to 80 ºC is preferable (paragraphs [0206]-[0219]).  However, the micromixer is preferred over high pressure emulsification (paragraph [0223]).
	Serizawa further teach ceramide is a highly crystalline substance and has a low solubility in oil solutions and precipitates at low temperature (paragraph [0003]).  

	Serizawa do not teach the first mixture has a higher temperature than the second mixture as required by claim 5.
	Serizawa do not teach the ceramide particles have a heat of fusion lower than 0.3 J/g at 45 to 80 ºC as required by claim 6.
	Serizawa do not teach the second mixture comprises a neutralizer as required by claim 8.
	Serizawa do not teach the ratio of the neutralizable surfactant to the ceraminde is 0.050 to 0.2 as required by claim 9.
	These deficiencies are made up for in the teachings of Takagi and Kitaoka.
Takagi teach a method of producing a dispersion liquid in which fine particles of an oily ingredient are dispersed in an aqueous ingredient; the method comprises a merging step through a pore having a diameter of 0.1 to 3 mm wherein a surfactant having a neutralizable group contained within the oily ingredient is neutralized by a neutralizing agent contained with the aqueous ingredient (title; abstract; claim 1; Figures), as required by instant claim 8.  The mass ratio of the surfactant to the oil agent is 0.15 or less (claim 4), as required by instant claim 9.  The presence of a neutralizable surfactant allows for the inclusion of a smaller amount of surfactant which may be desirable in cosmetic applications (paragraph [0012]).  The oily component may further comprise a nonionic surfactant (paragraph [0059]).  The pore enhances the stirring efficiency of the oil phase with the water phase and minimizes the particle size (paragraphs [0101]-[0102]; also [0107]).  Takagi further teach at the merging step, the 
Kitaoka teach a method for producing a ceramide dispersion which involves heating a mixture containing a ceramide, a nonionic surfactant and a polyvalent alcohol to a temperature of at least 100 ºC from the viewpoint of melting the ceramide because ceramide generally has a high melting point and a high crystallinity (title; abstract; claims; pages 3 and 6; page 9, Example 1).  From the viewpoint of preventing bumping, the coarse dispersion when mixing with water or the like is preferably set to 100 ºC or less (page 3).  The temperature of the water or the like is not limited but is preferably set to 40 to 90 ºC from the view point of the miniaturization of the ceramide dispersed particles (page 3), as required by instant claim 5.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of producing the ceramide dispersion of Serizawa to comprise the step of mixing the oil phase and the aqueous phase through a pore having a diameter of 0.1 to 3 mm as taught by Takagi because the pore enhances the stirring efficiency of the oil phase with the water phase and minimizes the particle size.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the temperature of the oil phase of Serizawa comprising the ceramide and a polyglycerin fatty acid ester (nonionic surfactant) must be sufficiently high for the ceramide to be liquefied because Kitaoka teach ceramide generally has a high melting point.  It would have been obvious to one of ordinary skill in the art to heat the oil / ceramide phase of Serizawa to a temperature of at least 100 ºC as taught by Kitaoka because this temperature was found to be suitable for producing a ceramide dispersion when mixed with water at 40 to 90 ºC.  There would be a reasonable expectation of success because Serizawa teach the temperature of prima facie obvious to optimize such result-effective parameters through routine experimentation or within prior art conditions.  See MPEP 2144.05 II.
Regarding claim 6, because the combined teachings of Serizawa in view of Takagi and Kitaoka render obvious the method of producing the ceramide microparticle dispersion as claimed, the ceramide microparticles comprising the same ingredients in the same / overlapping amounts as claimed, it is presumed that the ceramide microparticles of the prior art are also characterized by the property of a heat of fusion less than 0.30 J/g at a temperature of 45 to 80 ºC, absent evidence to the contrary.
Regarding claims 8 and 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surfactant of Serizawa to further comprise the neutralizable surfactant taught by Takagi comprising a mass ratio of the 

Response to Arguments and 132 Declaration:  Claim Rejections - 35 USC § 103
Applicant’s arguments and the Declaration of Michiya Takagi have been fully considered but they are not fully persuasive.

	At pages 13-14 of the Remarks, Applicant cites to paragraph [0228] of Serizawa and concludes the low temperatures disclosed therein are based on the premise of using a large amount of water-soluble organic solvent / ethanol.
	This is not found persuasive because the water-soluble organic solvent is expressly disclosed by Serizawa as an optional component.  While Serizawa indeed teaches temperatures in paragraph [0228] which are outside Applicant’s newly claimed range, Serizawa in paragraph [0227] teaches temperatures which overlap Applicant’s newly claimed range, sufficient for prima facie obviousness.  Nonetheless, in the interest of compact prosecution Kitaoka is newly applied for the disclosure of a process wherein the ceramide phase is heated to a temperature of at least 100 ºC.  Therefore, the rejection over Serizawa is properly maintained in modified form as necessitated by Applicant’s amendments.

	At pages 14-18 of the Remarks, Applicant cites to the heat of fusion of Examples 2 and 14 of the specification and to Example 6 of Serizawa which comprises ethanol.  Applicant 
	This is not found persuasive because as elaborated supra the water-soluble solvent / ethanol is an optional component of the process of Serizawa.  Applicant is reminded that patents are relevant for prior art for all they contain; disclosed examples do not teach away from the broader disclosure.  See MPEP 2123.
The proffered Additional Comparative Example is acknowledged but is not found persuasive because Applicant’s exemplary water-soluble organic solvents – 1,3-propanediol, dipropylene glycol and PEG/PPG/polybutylene glycol 8/5/3 glycerin – appear to be replacements for the water of the second mixture.  In contrast, the pending claims do not require any particular relative amount of “first mixture” to “second mixture”.  Nor do the pending claims recite the exemplified combination of solvents, the relative amounts thereof, or the exemplified process constraints.  For completeness, no pending claim is commensurate with the proffered data.
Applicant’s speculation that the increased total amount of the 1,3-propanediol, dipropylene glycol, PEG/PPG/polybutylene glycol 8/5/3 glycerin is responsible for the increased heat of fusion is acknowledged.  However, at broadest, the pending claims do not require any particular heat of fusion.  Additionally, Applicant’s speculation appears to be inconsistent with the disclosure of paragraphs [0021]-[0025] of the specification which discloses water-soluble organic solvents to reduce the crystallinity of the ceramide.  
	Because there is a substantial disconnect between the breath of the claims and Applicant’s proffered evidence, it cannot be concluded that the results for one composition are sufficient to outweigh the evidence that the generic method as claimed is prima facie obvious to one of ordinary skill in the art as evidenced by the applied references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hamazaki et al. (JP 2002/302414, as evidenced by the Google translation) teach heating a ceramide to about 80 to 90 ºC and then forcing through a membrane having 0.10 to 0.27 micron pores in order to prepare emulsion microparticles; the water phase was heated to about 75 ºC (abstract; page 3, last full paragraph; claims).
	Kitaoka et al. (EP 3,117,821) appears to be an English-equivalent of WO 2015/136778 as applied supra.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633